DETAILED ACTION
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 August 2022 has been entered. Claims 1-9, 42-44, 46 and 47 are pending in the application. Claims 3-7 were previously withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lever arm” (claims 1, 9 and 42) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "829" and "827" have both been used to designate an arcuate channel.  The specification states that “829” should be the arcuate channel while “827” should designate the ridge. However, as shown in figure 28, copied [in part] and annotated below, reference characters 827 and 829 both point to the arcuate channel. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    306
    543
    media_image1.png
    Greyscale


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 1, 9 and 42 include the limitation “a lever arm”. “A lever arm” is not disclosed in the specification.
 
Claim Rejections - 35 USC § 112
Claims 1-9, 42-44, 46 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the applicant states “the lever arm and the ridge are on opposite sides of the ridge”. It is unclear how the lever arm and the ridge can be on opposite sides of the ridge. More specifically, how the ridge can be on the opposite side of itself. Based on the drawings (figure 28), the specification (paragraph 95) and applicants arguments (last line of page 7, filed 1 August 2022), it appears the applicant intended to say “the lever arm and the ridge are on opposite sides of the pivot”. For purposes of examination, the examiner will treat the limitation as “the lever arm and the ridge are on opposite sides of the pivot”.
Dependent claims not specifically mentioned are rejected as depending from rejected base claims since they inherently contain the same deficiencies therein.
	
Claim Rejections - 35 USC § 103
Claims 1, 2, 8, 9, 42-44, 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Nipp (US 9,113,725), in view of Buerk (US 20150336740), Weir (US 7,326,428) and Mitchell (US 6,382,608).
Regarding claim 1, Nipp teaches a collection system (figure 3A, reference 10/34) for removable attachment to a worktop (figure 3A, reference 32), the collection system comprising: a container portion (figure 3A, reference 34) having an interior (figure 3A, inside reference 34) defined by a bottom wall (figure 3A, bottom of reference 34), a front wall (figure 3A, front of reference 34), a back wall (figure 3A, back of reference 34), a first side wall (figure 3A, right side wall of reference 34), a second side wall (figure 3A, left side wall of reference 34), and a lip that extends around a top edge of the container portion (figure 3A, lip around top of reference 34); and a first clamp arm assembly (figure 3A, right reference 10) carried by the first side wall (figure 3A: the right side of the  lip is part of the first side wall. Therefore, the first clamp arm assembly is indirectly carried by the first side wall) and a second clamp arm assembly (figure 3A, left reference 10) carried by the second side wall (figure 3A: the left side of the  lip is part of the second side wall. Therefore, the second clamp arm assembly is indirectly carried by the second side wall); wherein, each of the first and second clamp arm assemblies comprises: an upper clamp arm (figure 1, reference 12) and a lower clamp arm (figure 1, reference 14).
Nipp does not teach a collection system with the clamp arm assemblies which translate the lower clamp arm towards the upper clamp arm. However, Buerk does teach a collection system (figure 14) with the clamp arm assemblies (figure 14, reference 128a,b and 122a,b) which translate the lower clamp arm (figure 14, reference 138 and 152) toward the upper clamp arm (figure 13).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the collection system of Nipp, to include a collection system with the clamp arm assemblies which translate the lower clamp arm towards the upper clamp arm, as disclosed by Buerk, because including a collection system with the clamp arm assemblies which translate the lower clamp arm towards the upper clamp arm allows for easily fitting the collection system on any work surface with varying thickness, as explained by Buerk (paragraph 45).
Nipp, in view of Buerk, do not teach wherein the container portion comprises: multiple sub-container portions, each sub-container portion being independently removable from the container portion; and a lid configured to cover the multiple sub-container portions. However, Weir does teach wherein the container portion (figure 5, reference 12) comprises: multiple sub-container portions (figure 5, reference 14), each sub-container portion being independently removable from the container portion (figure 5, reference 14 and column 3, lines 38-40); and a lid configured to cover the multiple sub-container portions (figure 5, reference 16).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Nipp, in view of Buerk, to include the container portion comprising: multiple sub-container portions, each sub-container portion being independently removable from the container portion; and a lid configured to cover the multiple sub-container portions, as disclosed by Weir, because including the multiple sub-containers allows for separating different items within the main tray, as stated by Weir (column 1, lines 16-20). Furthermore, including the lid allows for sealing the container and sub-containers, as explained by Weir (column 2, lines 32-33).
Nipp, in view of Buerk and Weir, do not teach a lower clamp arm attached to a lever having a lever arm, a pivot and a ridge wherein the lever arm and the ridge are on opposite sides of the pivot; the ridge is disposed in an arcuate channel of the lower clamp arm; and a movement of the lever arm translates the lower clamp arm toward the upper clamp arm. However, Mitchell does teach a lower clamp arm (figure 3, reference 16, as orientated in the figure below) attached to a lever (figure 6a and 6b, reference 28) having a lever arm (figure 6a and 6b, reference 28), a pivot (figure 6a and 6b, reference 30) and a ridge (figure 6a and 6b, reference 46b) wherein the lever arm and the ridge are on opposite sides of the pivot (figure 6a and 6b: the pivot 30 is located between the lever arm 28 and the ridge 46b); the ridge is disposed in an arcuate channel of the lower clamp arm (figure 6a and 6b, reference 51a: when the lever 28 is pushed, the ridge 46b is disposed in an arcuate channel at 51a of the lower clamp arm, as best seen in figure 6b); and a movement of the lever arm translates the lower clamp arm toward the upper clamp arm (figure 6b, direction A).

    PNG
    media_image2.png
    592
    312
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the collection system of Nipp, in view of Buerk and Weir, to include a lower clamp arm attached to a lever having a lever arm, a pivot and a ridge wherein the lever arm and the ridge are on opposite sides of the pivot; the ridge is disposed in an arcuate channel of the lower clamp arm; and a movement of the lever arm translates the lower clamp arm toward the upper clamp arm, as disclosed by Mitchell, because including the lever allows for a controlled gripping which allows a user to determine how much gripping strength to apply and also allows the moving jaw to be moved over short and long distances in either direction for positioning and then either clamping or spreading, as explained by Mitchell (column 2, lines 43-47).
Regarding claim 2, Nipp, in view of Buerk, Weir and Mitchell, teach all of the claim limitations of claim 1, as shown above. Furthermore, Mitchell teaches a rotational movement of the lever causes the lower clamp arm to translate toward the upper clamp arm (figures 6a to 6b, direction A).
Regarding claim 8, Nipp, in view of Buerk, Weir and Mitchell, teach all of the claim limitations of claim 8, as shown above. Furthermore, Mitchell teaches the first and second clamp arm assemblies further comprise a shaft (figures 6a and 6b, reference 14), a first detent disposed within the lower clamp arm (figure 6a and 6b, reference 50) and proximate the pivot (figure 6a and 6b, reference 30), and a spring disposed on the shaft between the first detent and the lower clamp arm (figure 6a and 6b, reference 40 between first detent 50 and pivot 30).
Regarding claim 9, Nipp, in view of Buerk, Weir and Mitchell, teach all of the claim limitations of claim 8, as shown above. Furthermore, Mitchell teaches rotation of the lever arm about the pivot causes the ridge to translate vertically and advance the lower clamp arm toward the upper clamp arm (figures, 6a and 6b, as shown in the orientation below: when the lever arm 28 is pushed down [shown in figure 6b], the pivot 30 causes the ridge 46b to translate vertically, which advances the lower clamp arm 16 toward the upper clamp arm 12 [shown in figure 3 above]).

    PNG
    media_image3.png
    631
    768
    media_image3.png
    Greyscale

Regarding claim 42, Nipp, in view of Buerk, Weir and Mitchell, teach all of the claim limitations of claim 2, as shown above. Furthermore, Mitchell teaches the lever arm is actuated by pressing downward on the lever arm (figure 6a and 6b, as shown in the figure above).
Regarding claim 43, Nipp, in view of Buerk, Weir and Mitchell, teach all of the claim limitations of claim 8, as shown above. Furthermore, Mitchell teaches a second detent disposed on the shaft and on the lower clamp arm (figure 6a and 6b, reference 52).
Regarding claim 44, Nipp, in view of Buerk, Weir and Mitchell, teach all of the claim limitations of claim 43, as shown above. Furthermore, Mitchell teaches a second spring biasing the second detent relative to the shaft to engage the shaft (figure 6a and 6b, reference 42).
Regarding claim 46, Nipp, in view of Buerk, Weir and Mitchell, teach all of the claim limitations of claim 1, as shown above. Furthermore, Weir teaches wherein each of the multiple sub-container portions has a different shape or size (figure 5, reference 14 and column 2, lines 38-40).
Regarding claim 47, Nipp, in view of Buerk, Weir and Mitchell, teach all of the claim limitations of claim 1, as shown above. Furthermore, Nipp teaches the first and second sidewalls of the container portion each include a first portion (figure 3A: the rim at the top of container 34 located on the first and second sidewalls are the first portion which attach to the clamp arms at 20); and each of the first and second clamp arm assemblies includes a second portion (figure 2 and 3A, reference 20: C-shaped channel) that is configured to releasably engage the first portion (figure 3A).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
	Regarding claim 1, applicant states that the prior art does not disclose the new claim limitations of “a lower clamp arm attached to a lever having a lever arm, a pivot and a ridge wherein the lever arm and the ridge are on opposite sides of the pivot; the ridge is disposed in an arcuate channel of the lower clamp arm; and a movement of the lever arm translates the lower clamp arm toward the upper clamp arm”. Although the prior art of record, as applied in the final rejection mailed 1 February 2022, did not disclose the new limitation, Mitchell does teach these limitations, as shown in the rejection above. Therefore, the combination of Nipp, Buerk, Weir and Mitchell teach all of the claim limitations of claim 1 (and the dependent claims).
Applicant further argues “Moreover, the Examiner argues that one of ordinary skill in the art would have been motivated to combine Nipp with Buerk because adding an advancement system allows for fitting the collection system on any work surface with varying thickness. One of ordinary skill in the art, however, had no reason to combine Nipp with Buerk because Nipp does indeed teach retractable stops, e.g., retractable stop 18, which could achieve the same purpose”. Although the system of Nipp is adjustable, the system of Buerk/Mitchell allows for more easily fitting on varying sized working surfaces. Nipp requires rotation of the stop 18 to match the thickness of the working surface. Furthermore, Nipps' clamp void 16 is much smaller which limits the use of the system on thicker work surfaces. The system of Buerk/Mitchell works for a larger variety of work surface thickness’ and is also easier to clamp onto the work surface via the biasing arms (Buerk) or lever system (Mitchell).
Since the prior art discloses the claim limitations of the claims, the claims remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Primary Examiner, Art Unit 3735